A certiorari had issued to the sessions of York county returnable to the last January term, to remove all proceedings before them respecting the vacating of a road in Manchester township. Mr. Bradford moved at the last term, that the party who brought the certiorari should return the report by this term, or the sessions should proceed notwithstanding the certiorari. A rule was accordingly granted. And now on his motion, the rule was made absolute, the record not being returned, though it did not appear that the party who took the certiorari was served with the rule.
The same rules also took place on a certiorari to York sessions to remove all proceedings respecting a road leading from Peach Bottom Road to the Landing Place on Susque-hannah.